Citation Nr: 0409575	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  99-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for seizures 
claimed to have resulted from treatment at Department of Veterans 
Affairs Medical Facilities in 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to August 
1966.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for seizures.

The veteran was scheduled for a Travel Board hearing at the Los 
Angeles RO in July 2000.  He failed to report for that hearing and 
did not request that the hearing be rescheduled.  The Board 
concludes that all due process requirements were met regarding the 
veteran's hearing request.

In November 2000 the Board remanded the case to the Los Angeles RO 
for further evidentiary development.  Further evidentiary 
development was accomplished by the RO and the appeal has been 
returned to the Board for continuation of appellate review.


FINDING OF FACT

The competent and probative medical evidence of record does not 
show that VA medical care furnished to the appellant in 1996 
caused an additional disability manifested by seizures.






CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 
for a disorder manifested by seizures resulting from medical 
treatment at a Department of Veterans Affairs medical facility in 
1996 is not warranted.  38 U.S.C.A. §1151 (West 1991); 38 U.S.C.A. 
§§ 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. § 3.358 (1996); 
38 C.F.R. §§ 3.102, 3.159 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In July 1997, the veteran submitted a claim for disability 
benefits under 38 U.S.C.A. § 1151.  He indicated that, while being 
treated from March to April of 1996 at the Veterans Affairs 
Medical Center (VAMC) in Salt Lake City, Utah, and while being 
treated from approximately October to December 1996 at the VAMC in 
West Los Angeles, California, he was forced to take medications 
for auditory hallucinations against his will and under threat of 
commitment to a psychiatric asylum.  He contends, in pertinent 
part, that the medications he was forced to take have caused him 
to suffer seizures.

A review of the medical evidence of record from 1982 - 1995 
indicates the veteran received extensive VA medical treatment for 
his chronic paranoid schizophrenia including several periods of 
psychiatric hospitalization.  However, none of the records 
indicate any treatment for, or diagnosis of, a seizure disorder.

The treatment records from VAMC Brentwood and the South Hill 
Street Outpatient Clinic for the period 1982 to 1989 were under an 
assumed name, but the social security number for the veteran's 
given name was used.  Medical record entries specifically discuss 
the veteran's name change to the assumed name and back to his 
given name. 

The evidence reflects the veteran was an inpatient at VAMC Salt 
Lake City, Utah, from February 9, 1996 to February 14, 1996; from 
April 7, 1996 to June 19, 1996; and from October 25, 1996 to 
November 21, 1996.

During his February 1996 inpatient stay at VAMC Salt Lake City, 
Utah, the veteran was administered Risperidone for treatment of 
his hallucinations.  He was discharged with a diagnosis of chronic 
paranoid schizophrenia.   The veteran complained of slight ankle 
stiffness from his medication.  The medical records do not reflect 
any complaints by the veteran of a seizure disorder and the 
medical records do no reflect any diagnosis or treatment of a 
seizure disorder.

During his April - June 1996 inpatient stay at VAMC Salt Lake 
City, Utah, the veteran was administered Prolixin, Cogentin, and 
Risperidone for treatment of his hallucinations.  He was 
discharged with a diagnosis of chronic paranoid schizophrenia.   
The veteran complained of pain in his legs and a feeling in his 
throat.  The medical records do not reflect any complaints by the 
veteran of a seizure disorder and the medical records do not 
reflect any diagnosis or treatment of a seizure disorder.

During his October - November 1996 inpatient stay at VAMC Salt 
Lake City, Utah, the veteran was administered Navane and Cogentin 
for treatment of his hallucinations.  It was noted that the 
veteran initially refused to take medications because of a 
"delusional belief system" regarding its side effects.  The 
veteran complained that his bilateral ankle stiffness was due to 
tardive dyskinesia, that iron pills caused a burning sensation in 
his eyebrow, and that he was lactose intolerant because milk made 
his teeth hurt and his eyeballs explode.  The medical records do 
not reflect any complaints by the veteran of a seizure disorder 
and the medical records do not reflect any diagnosis or treatment 
of a seizure disorder.

The veteran was an inpatient at VAMC West Lost Angeles, California 
from November 21, 1996 to June 3, 1997.  He complained of very 
severe side effects to all the various medications he was taking 
at the time of admission (Elavil, Navane, and Cogentin) and, 
ultimately, all the medications were discontinued.  The veteran 
had numerous complaints during his stay revolving around 
musculoskeletal issues, but no specific treatments were needed 
after evaluation.  The medical records do not reflect any 
complaints by the veteran of a seizure disorder and the medical 
records do no reflect any diagnosis or treatment of a seizure 
disorder.

In February 1998, the RO denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for a seizure disorder.  In 
his February 1999 Notice of Disagreement the veteran provided an 
18-page restatement of his original appeal, emphasizing the fact 
that he suffered seizures as a result of the medications he was 
forced to take at VAMC Salt Lake City, Utah, and VAMC West Los 
Angeles, California, in 1996.

II.  Analysis

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 
2002)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, ___ F.3d ___, No. 03-7072 (Fed. Cir. Jan. 7, 2004); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims (Court) seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

The Court's decision in Pelegrini v. Principi, supra held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, regarding the current issues on appeal, a 
substantially complete application was received in July 1997.  
Thereafter, in a rating decision dated in February 1998 the RO 
denied the veteran's claim for compensation under 38 U.S.C.A. § 
1151 for a seizure disorder.  The VCAA was not in effect until 
November 2000.  In May 2001 the RO provided notice to the claimant 
regarding what information and evidence was needed to substantiate 
the claim on appeal, as well as what information and evidence must 
be submitted by the claimant, what information and evidence would 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or his to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in May 2001 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and an SSOC was provided to the appellant in 
September 2003.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, VA has associated with 
the claims folder the veteran's service medical records, 
outpatient and inpatient treatment reports and records from the 
Social Security Administration.  The veteran has not identified 
any additional evidence pertinent to his claim, not already of 
record and there are no additional records to obtain.  Moreover, 
the veteran has been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective responsibilities 
of himself and VA as it pertains to his claim.  Given the 
foregoing, the Board concludes that VA has satisfied the notice 
and assistance provisions as found in the VCAA.  Consequently, an 
adjudication of the appeal at this juncture is proper.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced in any 
way by the notice and assistance provided by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under former law and 
the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held 
that a veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B. Discussion

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151 for seizures in July 1997.   
Because the veteran's claim was filed before October 1, 1997, the 
issue before the Board is whether the veteran has an additional 
disability "as a result of" VA hospitalization or medical or 
surgical treatment or examination. The veteran is not required to 
show negligence, error in judgment or other fault in the 
hospitalization or medical or surgical treatment furnished by VA.  
See Brown v. Gardner, 115 S.Ct. 552 (1994). 

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the result 
of the veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner as if 
the additional disability or death were service-connected. 

The regulations provide that, in determining whether additional 
disability exists, the veteran's physical condition immediately 
prior to the disease or injury upon which the claim for 
compensation is based will be compared with the physical condition 
subsequent thereto. With regard to medical or surgical treatment, 
the veteran's physical condition prior to the disease or injury is 
the condition that the medical or surgical treatment was intended 
to alleviate. Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized. 38 C.F.R. § 
3.358(b)(1), (2) (1996).

In addition, the regulations specify that the additional 
disability or death must actually result from VA hospitalization 
or medical or surgical treatment, and not merely be coincidental 
therewith. In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death compensable. 38 
C.F.R. § 3.358(c)(1), (2).

The regulations further provide that compensation is not payable 
for the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's representative. 
"Necessary consequences" are those that are certain to result 
from, or were intended to result from, the medical or surgical 
treatment provided. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered. 38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause of 
the injury suffered was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or death 
will not be compensable, except in the case of a veteran who is 
incompetent. 38 C.F.R. § 3.358(c)(4).

The Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to benefits 
under 38 U.S.C.A. § 1151. See 38 C.F.R. § 3.358(c)(3) (1994). 
Those provisions were invalidated by the Court in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991). That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. Gardner, 
513 U.S. 115 (1994).

Subsequently, Congress took action to overrule the Supreme Court 
decision, by amending 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997). The Secretary of 
Veterans Affairs issued regulatory amendments to effectuate 
section 422(a) of Public Law No. 104-204. 63 Fed. Reg. 45,004 
(Aug. 24, 1998). However, those amendments were subsequently 
rescinded, as part of a litigative settlement, and the previous 
language was restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999). 

Where a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal process 
has been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991). The veteran filed his claim for benefits under 38 
U.S.C.A. § 1151 in July 1997. Thus, the 38 U.S.C.A. § 1151 claim 
must be evaluated under both the old and new provisions of 38 
U.S.C.A. § 1151 to determine which version is most favorable to 
him.  In this case, the "old" criteria following the Gardner 
determination is clearly the most favorable to the veteran, as it 
does not require that he establish the element of fault or 
negligence.

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be established, 
in the absence of medical evidence that does so, by evidence that 
symptomatology attributable to an injury or disease which was 
"noted" during VA treatment has continued from then to the 
present. See e.g., Jones v. West, 12 Vet. App. 460, 463-4 (1999); 
see also Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. 
§ 3.303(b)(2001). Thus, even after repeal of the well-groundedness 
requirement by the VCAA, a claim for benefits under 38 U.S.C.A. § 
1151 must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical or 
surgical treatment. See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999). Moreover, and also consistent with the service-connection 
analogy, since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish some 
type of injury/disability due to VA medical care, but "must still 
submit sufficient evidence of a causal nexus between that . . . 
event and his or her current disability . . . to be ultimately 
successful on the merits of the claim." See Wade v. West, 11 Vet. 
App. 302, 305 (1998).

The appellant does not meet the burden of presenting evidence as 
to medical cause and effect, or a diagnosis, merely by presenting 
his own testimony and that of his family and/or associates 
because, as laypersons, neither he nor they are competent to offer 
medical opinions. The Court has made this clear in numerous cases. 
See, e.g. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). In other words, 
without doubting the sincerity of the veteran's accounts of his 
medical problems, we must be mindful that only medical 
professionals may make valid medical assessments of his condition, 
his current disability, and its etiology.

The veteran asserts that a seizure disorder resulted due to 
medications he was forced to take against his will and under 
threat at VAMC Salt Lake City, Utah, in March or April 1996, and 
at VAMC West Lost Angeles, California in October-December 1996.  
However, there is no objective medical evidence of record 
referable to a seizure disorder.  Nowhere in the four 1996 
discharge summaries from the facilities cited by the veteran is 
there any indication by a medical examiner of a complaint of, or 
treatment for, a seizure disorder.  Furthermore, the veteran has 
submitted no evidence to show that he currently has a seizure 
disorder.  In short, no medical opinion or other medical evidence 
showing that the veteran currently has a seizure disorder has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143, (1992). 
On review of the probative medical evidence of record, it is the 
Board's conclusion that the record on appeal does not contain 
competent medical evidence to support the veteran's claim for 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, that a 
seizure disorder resulted from any medications provided by VA.

The competent medical evidence fails to show that the veteran even 
has a seizure disorder.   Although the veteran may believe he has 
a seizure disorder, he is not competent to diagnose a disability 
on his own and no physician, in this extensive medical record, has 
made such a diagnosis.

Compensation is not warranted for a seizure disorder claimed by 
the veteran as due to VA medical treatment, because the weight of 
the evidence is against a grant of these benefits under 38 
U.S.C.A. § 1151. In reaching this conclusion, the Board has 
considered the applicability of the reasonable-doubt/benefit-of-
the-doubt doctrine. But the competent medical evidence of record 
does not place this aspect of his claim in relative equipoise. As 
the preponderance of the evidence is against the veteran's claim 
for a seizure disorder, that doctrine is not applicable in this 
appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 at 55-57 (1990).








ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 are denied for 
a seizure disorder incurred as a result of VA medical treatment.





	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



